Citation Nr: 1518302	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for multiple-joint arthritis, including of the neck, elbows, shoulders, hands, and right knee.

2.  Whether there is new and material evidence to reopen a claim for entitlement to service connection for residuals of a broken nose.

3.  Whether there is new and material evidence to reopen a claim for entitlement to service connection for headaches.

4.  Entitlement to service connection for multiple-joint arthritis, including of the neck, elbows, shoulders, right hand, and right knee.

5.  Entitlement to service connection for residuals of a broken nose.

6.  Entitlement to service connection for residuals, status post fractured left hand.

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for memory loss.

9.  Entitlement to service connection for an eye disorder, diagnosed as cataracts.

10.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

11.  Entitlement to an initial compensable disability rating for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from March 1958 to June 1960.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO in April 2014 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The claim of entitlement to service connection for arthritis of multiple joints is being reopened, but rather than immediately readjudicating this claim on its underlying merits, the Board instead is then REMANDING this claim to the Agency of Original Jurisdiction (AOJ) for further development.  The Board also is remanding, rather than immediately deciding, the claims for service connection for a left hand disorder and an eye disorder, as well as for an increased rating for the hearing loss.


FINDINGS OF FACT

1.  In a July 2003 decision, the RO denied the Veteran's claims of entitlement to service connection for multiple-joint arthritis, headaches, and a nose disorder.

2.  Additional evidence received since that July 2003 RO decision denying service connection for multiple-joint arthritis and a nose disorder has not been previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises a reasonable possibility of substantiating these claims.

2.  But, conversely, the evidence added to the record since the July 2003 RO decision concerning the claim of entitlement to service connection for headaches is cumulative or redundant, does not address a prior element deficiency, and does not raise a reasonable possibility of substantiating this claim.

3.  The Veteran has a nose disorder - namely, a deviated nasal septum - because of repeated trauma during his military service, including as a boxer.

4.  It is not shown he has current memory loss or a chronic sinus disorder, much less as a result or consequence of his military service.

5.  He has PTSD and depression that have been attributed to an especially traumatic event ('stressor') during his military service.


CONCLUSIONS OF LAW

1.  The RO's July 2003 denial of service connection for multiple-joint arthritis, headaches, and a nose disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  And as there is not new and material evidence since that decision concerning the claim for service connection for headaches, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  But there is new and material evidence since that decision to reopen the claims for service connection for multiple-joint arthritis and a nose disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Moreover, this nose disorder, diagnosed as a deviated nasal septum, as likely as not is the result of injury incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  The criteria are not met, however, for entitlement to service connection for a memory loss disorder and sinus disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  PTSD and depression, on the other hand, were incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A letter dated in September 2006 informed the Veteran that new and material evidence was required to reopen his claims of entitlement to service connection for multiple-joint arthritis, headaches, and a nose disorder.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Another precedent opinion of VA's General Counsel since issued, however, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim. In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.

In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012). OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009). 

To summarize, then, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

The Veteran received this required notice.  A reasonable person could be expected to understand from the notice provided what was needed to reopen the claims.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, VCAA notice letters dated in June 2008 and December 2009 apprised him of the elements of service connection and of his and VA's respective responsibilities in obtaining relevant records and other evidence in support of these-type claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  See also 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 
463-64 (2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and private treatment records he has identified as potentially relevant have been obtained and associated with his claims file so they may be considered.  See 38 C.F.R. § 3.159(c). 

VA examinations have not been provided as concerning the petitions to reopen the claims that are subject to prior final and binding determinations.  But there is no such requirement absent new and material evidence, which is there is none concerning the claim for headaches.  38 C.F.R. § 3.159(c)(4)(iii).  Moreover, the petitions to reopen the claims for multiple-joint arthritis and a nose disorder are being granted, rather than denied.  Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  

As for the service-connection claim for sinus and memory loss disorders, there is no evidence that the Veteran has these claimed disorders.  Accordingly, a VA examination and opinion are not necessary to decide these claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

As for the Veteran's Travel Board hearing, it was appropriately conducted as the presiding Veterans Law Judge (VLJ) - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


In light of all that has occurred, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.

II.  Claims to Reopen

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit Court has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Veterans Court (CAVC) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran initially filed his claim for multiple-joint arthritis, headaches, and a nose disorder in May 2003.  In a July 2003 rating decision, the RO considered and denied these claims, finding that there was no evidence suggesting a then current diagnosis of present disability owing to these claimed conditions or any indication of a possible relationship or correlation to the Veteran's military service.  The RO notified the Veteran of its decision and his appellate rights, but he did not file a notice of disagreement (NOD) with the decision to start the process of appealing to the Board.  38 C.F.R. § 20.201.  Therefore, that July 2003 decision is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

The evidence before VA at the time of that July 2003 decision consisted of STRs.

The additional evidence received since that July 2003 decision includes post-service VA treatment records dated from October 2003 to October 2013 and statements from the Veteran.  Some of the additionally received evidence is 'new' in the sense that it was not previously before agency decision makers.  However, none of the evidence is 'material' for purposes of reopening the claim for service connection for headaches.  The evidence added to the record does not include any indication that the Veteran has a current headache disorder, which was the basis of the prior denial of this claim.  It follows that there also is not the required suggestion of a relationship or correlation between this, for all intents and purposes, nonexistent disability and his military service.  Therefore, reopening of this claim is not warranted.


But as concerning his multiple-joint arthritis and nose disorder claims, the new evidence includes a September 2006 VA progress note listing a diagnosis of arthralgias (i.e., joint pains) possibly due to old repeated trauma.  This evidence thus is sufficient to reopen the claim for service connection for multiple-joint arthritis.  The evidence also includes a January 2007 VA examination report listing a diagnosis of a deviated nasal septum, so a nose disorder.  Therefore this evidence is sufficient to reopen the claim for service connection for a nose disorder.  Because the Court has set forth a low threshold for reopening claims, and since the additional evidence combined with additional VA development might tend to support these claims or at least raises a reasonable possibility of this occurring, there are grounds for reopening these claims for multiple-joint arthritis and a nose disorder (albeit not also for the headaches).  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Adjudication of the Veteran's multiple-joint arthritis and nose disorder claims does not end with the determination that new and material evidence has been received.  Rather, these claims must now be addressed on a de novo basis, so on their underlying merits.  The multiple-joint arthritis claim requires further development before doing this, however, whereas there is sufficient evidence already in the file to go ahead and decide - indeed fully grant - the nose disorder claim.

III.  Legal Criteria for Showing Entitlement to Service Connection - General

Service connection is granted for disability resulting from a disease contracted or an injury sustained in the line of duty during active military service or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).


Establishing entitlement to service connection on a direct-incurrence basis requires having competent and credible evidence showing:  (1) the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


In certain instances, lay evidence has been found competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony 'falls short' in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  


After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the competency, credibility and in turn ultimate probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

IV.  Analysis

      A.  Nose Disorder

The Veteran asserts he has a nose disorder because of injuries repeatedly sustained as a Navy boxer.  His STRs, including December 1957 enlistment and May 1960 separation examinations and associated medical histories, are unremarkable for findings of a nose abnormality or complaints of shortness of breath or nose trouble.  A February 1959 STR indicates he had a deviated septum to the left.  His military service ended in June 1960.

During a January 2007 fee-based examination, the Veteran reported suffering from difficulty breathing through his nose, hoarseness of voice, and shortness of breath, and he said he had experienced these issues since he was a boxer in the military.  An examination of his nose confirmed he had a deviated septum towards the left.  The examiner gave no opinion about any relationship or correlation between this deviated septum and the one noted during the Veteran's service.  During his April 2014 Travel Board hearing, however, the Veteran testified that when he was boxing in the service, he was hit in the nose quite often.  He said the left side of his nose consequently is curved and sticks out, and that he resultantly has trouble breathing out of his left nostril.  

The Board finds that the Veteran's complaints of a nose injury are consistent with the circumstances of his service, especially as a boxer.  See 38 U.S.C.A. § 1154(a) (requiring that VA adjudicators consider the circumstances, conditions, and hardships of a Veteran's service).  A newspaper article, annotated as dated in May 1960, so from during the time he was in service, confirms he was a boxer, winning the novice middleweight trophy.  Accordingly, the Board concludes that his reports of nose injuries in service are not only competent, but also credible and thus ultimately probative since commensurate with this type of activity.  Moreover, although the fee-based examiner in January 2007 failed to give any opinion as to the etiology of the Veteran's deviated septum, the Veteran is competent to describe his in-service nose injuries and a continuity of breathing difficulties since service.  His assertions concerning this are credible and consistent with the places, types, and circumstances of his service.  Service connection for a nose disorder, namely, for this deviated nasal septum, resultantly is warranted.

B.  PTSD

The Veteran asserts he has PTSD because of his service in Korea.  He has specifically claimed three stressors:  (1) while assigned to the 6123rd Aircraft Control and Warning unit, he performed security detail at Radar Hill checking foxholes and fences and witnessed many border penetrations by the North Koreans; (2) while flying from Japan to Korea on February 3, 1959, his plane lost two engines and was forced to make an emergency landing; (3) while stationed with the 6175th Support Squadron in Korea from June 30, 1959 to July 18, 1959, he performed security detail at a classified facility.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., meaning the diagnosis must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

Effective July 13, 2010, VA amended its adjudication regulations governing claims for service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating then current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

A VA examination report dated in May 2011 shows he was diagnosed with PTSD.  The examiner explained that the Veteran was given this diagnosis owing to reported symptoms of nightmares, intrusive memories, distress when exposed to trauma reminders, physical reactions when exposed to trauma reminders, avoidance of trauma reminders, emotional numbing, feeling detached from others, insomnia, irritable outbursts, difficulty with concentration, hypervigilance, and exaggerated startle response related to his combat experiences.  These symptoms have been present since his military service.  Thus, the examiner opined that the Veteran's PTSD is due to his military service.  The examiner indicated that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  The Veteran was also diagnosed with Depressive Disorder not otherwise specified (NOS) due to reported symptoms of depressed mood, decreased interest or participation in activities, fatigue, and difficulties concentrating.  The examiner indicated it is not possible to separate the effects of the PTSD and depression on the Veteran's functioning because the two disorders are inextricably intertwined.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (requiring that, in this circumstance, VA adjudicators must resolve this doubt in the Veteran's favor and, for all intents and purposes, attribute all symptoms to service-connected disability).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in 'combat with the enemy.'  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required - provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with circumstances, conditions or hardships of service.'  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f)(2) ; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

But even in the situation when there is not the actual involvement in combat to warrant application of 38 C.F.R. § 3.304(f)(2), there remains the possibility of instead applying new subpart (f)(3) pertaining to hostile military or terrorist activity.  Indeed, one of the reasons for creating new subpart (f)(3) was to cover situations that did not fall squarely within the purview of subpart (f)(2).

Here, there is the May 2011 VA psychologist who diagnosed PTSD and related this diagnosis to a stressor history provided by the Veteran in July 2008, which included conducting patrols in Korea and witnessing North Koreans penetrating the South Korean border fence.  According to the holding in Cohen v. Brown, 10 Vet. App. 128 (1997), a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of the claimed stressor.  The Court also has held that, requiring corroboration of every detail of a claimed event, including the Veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Rather, an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See also Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (reiterating that corroboration of every detail of the stressor is not required).  Thus, with application of the benefit-of-the-doubt doctrine, service connection for PTSD is warranted.  38 C.F.R. § 3.102 ; see also Gilbert, 1 Vet. App. at 49 and Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed, at least as concerning the claimed PTSD.

C.  Memory Loss and Sinusitis

The Veteran is additionally claiming entitlement to service connection for memory loss and sinusitis.  But for the following reasons and bases, the Board finds that service connection is not warranted for these additionally alleged disabilities because he has not established that he has them or has at any point since filing these claims.

The Veteran has provided evidence showing he was a boxer in service.  Thus, there is suggestion he likely sustained some alleged head or facial trauma during his service, hence, to reiterate, the reason the Board is granting his claim for the deviated nasal septum.  But to warrant service connection additionally for these other claimed disorders, he has to show he consequent disability owing to these other claimed conditions, and it is in this critical respect that these claims are failing.

A review of his post-service treatment records does not reflect any complaints or treatment for memory loss or sinusitis due to boxing in service, even accepting that boxing injuries occurred.  Furthermore, all VA mental health treatment notes indicate consistent findings of memory grossly intact. 


The Veteran was provided a fee-based sinusitis compensation examination in January 2007.  He reported having sinus problems for 49 years, so presumably dating back to his service since it was from 1958 to 1960.  The examiner observed the Veteran is a two pack per day smoker and only has been treated with antibiotics for sinusitis once.  An x-ray was within normal limits.  The examiner indicated there is no diagnosis because there is no pathology to render a diagnosis; no condition was found on exam and x-ray evaluation. 

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Unfortunately, at no time since the filing of these claims for memory loss and sinusitis has there been indication the Veteran has any present-day memory loss or sinusitis disability.  Resultantly, service connection is not warranted because there is no current memory loss or sinusitis disability to relate or attribute to his service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).

Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of these claims.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for multiple-joint arthritis, including of the neck, elbows, shoulders, hands, and right knee; to this extent, the appeal of this claim is granted, but subject to the further development being directed on remand.

The claim of entitlement to service connection for residuals of a broken nose - namely, for a deviated nasal septum - also is reopened because there is the required new and material evidence, but this claim as well is granted on its underlying merits.

The petition to reopen the claim of entitlement to service connection for headaches, however, is denied.

So, too, denied are the claims of entitlement to service connection for a sinus disorder (sinusitis) and memory loss.

But the claim of entitlement to service connection for an acquired psychiatric disorder, including for PTSD and depression especially, is granted.



REMAND

The Veteran asserts he has arthritis of multiple joints, a left hand disorder because of a fracture, and an eye disorder from trauma sustained as a boxer in service.  As already alluded to, a September 2006 VA progress note list a diagnosis of arthralgias (joint pains) possibly due to old repeated trauma.  Furthermore, VA treatment records indicate the Veteran has had diagnoses of cataracts and C/D asymmetry with a history of boxing for one year.  Both of these records tend to indicate these disorders are a result of his service.  There is no explanatory rationale, however, and this more than anything else is where the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Veteran also as mentioned is claiming entitlement to service connection for residuals of a left hand fracture, which is at least partly similar to his claim for multiple-joint arthritis.  But there has been no VA examination concerning these claims, including for medical nexus opinions, and this comment is needed to assist in deciding these claims.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

The Board also finds that a VA examination is needed to adequately adjudicate the remaining claim of entitlement to a higher rating for the hearing loss disability.  The Veteran last had a VA hearing evaluation for compensation purposes in October 2010, so some 41/2 years ago.  During his April 2014 Travel Board hearing, he testified that his hearing has worsened considerably since that last VA examination.  VA's statutory duty to assist him with this claim includes providing a contemporaneous examination so the evaluation of this claimed disability is fully informed.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who have treated him for his claimed arthritis of multiple joints, left hand disorder, eye disorder, and hearing loss since October 2013.  With his authorization where needed, obtain the records he identifies as outstanding and associate them with the file so they may be considered.  All attempts to procure records should be documented in the file.  If unable to obtain records he identifies, a notation to that effect must be made in the file and he appropriately notified.  38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, afford the Veteran a VA examination for a medical nexus opinion concerning the etiologies of his claimed multiple-joint pain or arthritis and any current left hand disorder, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) these claimed disorders are related or attributable to his service, including as a boxer, or otherwise date back to his service.  All necessary diagnostic testing and evaluation are to be performed, and a comprehensive recreational, occupational, and medical history obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the pertinent history of these claimed disabilities.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  As well, the Veteran should be afforded a VA examination for a medical nexus opinion concerning the etiology of any current eye disorder, but particularly in terms of the likelihood (very likely, as likely as not, or unlikely) any current disorder is related or attributable to his military service, including as a boxer.  All necessary diagnostic testing and evaluation are to be performed, and a comprehensive recreational, occupational, and medical history obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the pertinent history of these claimed disabilities.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  The Veteran also needs to be afforded another VA audiological examination reassessing the severity of his service-connected hearing loss.  The claims file must be made available to and reviewed by the examiner for the pertinent history of this disability.  This includes a complete copy of this decision and remand.  All diagnostic testing and evaluation needed to make this determination must be performed, including especially an audiogram and Maryland CNC speech discrimination test, and all clinical findings reported in detail.

The VA examiner should indicate all present symptoms and manifestations attributable to the hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  This includes indicating the effect, if any, the hearing loss has on the Veteran's social and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner must provide a comprehensive report including complete rationales for all opinions expressed and conclusions reached, citing the objective medical findings leading to the opinions and conclusions.

5.  Then readjudicate these claims in light of this and all other additional evidence.  For all claims that continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


